Citation Nr: 9914096	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-43 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a bilateral knee 
disability, to include on a secondary basis.

3.  Entitlement to service connection for a bilateral hip 
disability, to include on a secondary basis.

4.  Entitlement to service connection for a low back 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service 
from September 1994 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In November 1997, the Board remanded these issues for further 
development.  The RO, after readjudicating the issues based 
on the requested development continued its denial of the 
appellant's service connection claims.  The case has returned 
to the Board for appellate review.


FINDING OF FACT

The claims of entitlement to service connection on direct and 
secondary bases for a low back disorder, and bilateral ankle, 
knee, and hip disorders, are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection on direct and 
secondary bases for a low back disorder, and bilateral ankle, 
knee, and hip disorders, are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show a normal back, and normal 
hips, knees, and ankles at his July 1994 enlistment 
examination.  In October 1994, the appellant reported 
bilateral ankle and knee pain for two weeks that was not due 
to trauma.  The x-ray results were negative.  The examiner 
assessed that the pain was due to overuse.

In January 1995, the appellant complained of bilateral foot 
and lower leg pain for the prior three months.  The appellant 
described falling down an overhead horizontal ladder.  X-ray 
results were within normal limits.  The assessment was 
tendonitis versus early arthritis.

According to the appellant's Report of Separation and Record 
of Service he did not complete phase II of Inactive Duty 
Training due to hardship affecting his immediate family.

In February 1996, VA examined the appellant.  The resulting 
diagnoses were a chronic strain of both hips, status post 
acute injury in October 1994; chronic strain of both knees 
and ankles; and chronic lumbosacral strain.  X-ray studies of 
the joints revealed normal findings.

VA outpatient treatment records from December 1995 to January 
1997 note the appellant's complaints of foot pain but make no 
findings with respect to his hips, knees, ankles, or low 
back. 

In January 1998, VA afforded the appellant another 
examination.  The examiner indicated that no records were 
available.  Physical examination revealed no pathology with 
respect to the appellant's ankles, hips, or knees.  A remote, 
moderately symptomatic lumbosacral strain was diagnosed.  The 
examiner speculated that there was a possibility that there 
might be some systematic disease causing the appellant's 
pain, but that he would wait for the x-rays.  X-rays of the 
appellant's lumbosacral spine, ankles, hips, and knees were 
within normal limits or otherwise negative.

According to an April 1998 addendum, the VA examiner who 
evaluated the appellant in January 1998 elaborated that his 
previous diagnosis was based purely on the appellant's 
history and that, at times, a diagnosis must be made based on 
history because a lumbosacral strain may have no physical or 
x-ray findings.  The examiner offered that it was not likely 
that the lumbosacral strain was due to the appellant's 
service-connected pes planus.  

Analysis

The appellant is seeking service connection on direct and 
secondary bases for a low back disorder and bilateral ankle, 
knee, and hip disorders.  The legal question to be answered 
initially, however, is whether the appellant has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of them.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or from injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 1991 & Supp. 1998).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

While the appellant contends that service connection should 
be granted for a bilateral hip condition on a direct basis, 
the record demonstrates that no bilateral hip condition was 
reported or diagnosed in service.  In February 1996 the VA 
examiner diagnosed chronic pain of both hips, status post 
acute injury in October 1994.  Notably, however, while an 
examiner can render a diagnosis based upon his examination of 
the appellant, without a thorough review of the record, an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the appellant.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Hence, given 
that there is no competent evidence that the appellant 
actually injured his hips in service, the February 1996 
finding is "by history" and is insufficient to ground this 
claim on a direct basis.

With respect to entitlement to a bilateral hip condition on a 
secondary basis, the January 1998 VA examination report 
revealed no bilateral hip pathology on examination or x-ray.  
In the absence of a current disability, there can be no 
medical opinion linking a current bilateral hip condition to 
the appellant's service-connected flat feet.  Therefore, the 
Board finds that absent a current bilateral hip disability, 
the claim is not well grounded.

With respect to the lumbosacral strain claim on a direct 
basis, assuming that the appellant currently has lumbosacral 
strain, there is no competent evidence linking the disorder 
to his military service.  For example, the service medical 
records are negative for complaints or findings with respect 
to the lumbosacral spine.  To reiterate, evidence of a 
current disease or injury that is linked to service is an 
essential element of a well-grounded claim.  Caluza.  The 
evidence in this case fails to show such a link, and 
therefore, the claim is not well grounded.

With respect to the lumbosacral strain claim on a secondary 
basis, there is again no competent evidence relating the 
appellant's lumbosacral strain to his service-connected pes 
planus.  In fact, the VA examiner specifically concluded in 
the April 1998 addendum that the lumbosacral strain was not 
likely due to pes planus.  Hence, until the appellant submits 
competent medical evidence to establish a relationship 
between the current condition and his military service, the 
Board cannot consider this claim well grounded.

Similarly, the appellant has not shown that his claims for 
service connection for a bilateral ankle or knee disability 
are well grounded.  The appellant's service medical records 
note that he was treated for complaints of bilateral ankle 
and knee pain.  Notably, however, while the February 1996 VA 
examination report diagnosed a chronic strain of both knees 
and ankles, the examiner did not link these conditions to 
service or as secondary to his service-connected flat feet.  
Therefore, the Board remanded the case for an opinion as to 
whether the chronic strain of both knees and ankles diagnosed 
after service were related to service or as secondary to his 
service-connected flat feet.  

On remand, however, the January 1998 VA report showed no 
pathology of the knees or ankles on examination or x-ray.  VA 
benefits compensate only those veterans with a current 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Hence, until the appellant submits competent medical 
evidence of a current bilateral ankle or knee disability that 
is either related to his military service, or is secondary to 
his service-connected flat feet, the Board cannot consider 
these claims well grounded.  

The only evidence the appellant has offered in support of his 
claims are his own unsubstantiated contentions.  While the 
appellant is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Since the claims are is not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995). 

The representative contends that the Board should remand the 
case for another examination because the RO did not follow 
the Board's November 1997 Remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, the 
representative maintains that the RO did not provide the 
examiner with the claims file or the Remand prior to the 
January 1998 examination.  The Board concedes that the VA 
examiner did not receive the claims file and a copy of the 
November 1997 Remand prior to the January 1998 examination.  
Nevertheless, the Board finds this harmless error for the 
following reasons.  

First, the January 1998 examiner found no current bilateral 
ankle, knee, or hip pathology.  Such a diagnosis clearly can 
be entered without reviewing a claims file because without 
any current pathology, the appellant's prior medical history 
is irrelevant.  Caluza.  Thus, since there is no evidence of 
a current disability, to remand these issues for another 
examination would be pointless.

With respect to the lumbosacral strain claim on a direct 
basis, there is no competent evidence that a lumbosacral 
strain is related to the appellant's military service.  
Neither the diagnosis of a chronic lumbosacral strain in 
February 1996, nor the diagnosis of the remote lumbosacral 
strain, are diagnoses that relate a lumbosacral strain to his 
military service.  It is well to recall that for the showing 
of "chronic" disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  
38 C.F.R. § 3.303 (1998).  The service medical records are 
perfectly silent as to any complaints pertaining to a back 
disorder.  Thus, it is evident that the 1996 diagnosis of a 
"chronic" lumbosacral strain was based on nothing other 
than the appellant's self reported inaccurate medical 
history, and hence, it is insufficient to ground this claim.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995)  

As for the claim of entitlement based on secondary service 
connection there is no competent evidence linking a 
lumbosacral strain to the veteran's service-connected pes 
planus.  Thus, the duty to assist has not been triggered and 
the Board is not required to provide the appellant with a 
medical examination.

The representative also contends that the Board should remand 
for another examination essentially because the same VA 
examiner provided the April 1998 addendum despite the RO's 
request that another examiner do it.  Moreover, the 
representative added that another examination should be 
scheduled because the VA examiner hand wrote his April 1998 
addendum, contradicting the Board's Remand instructions that 
the medical report be typed.  To the extent that these 
actions are erroneous, the Board finds them to be harmless, 
and that the RO substantially complied with the Board's prior 
remand instructions.  See Evans v. West, 12 Vet. App. 22 
(1998). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the appellant of the elements necessary 
to complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection on direct and secondary bases for a low 
back disorder, and bilateral ankle, knee, and hip disorders, 
is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute "competent medical evidence...[and] a bare 
transcription of a lay history is not transformed into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.)

